United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2953
                       ___________________________

                              JoAngela Evans King

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                             Submitted: July 6, 2021
                              Filed: August 3, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       JoAngela King appeals the district court’s2 order affirming the denial of
disability insurance benefits. After careful consideration of King’s arguments for
reversal, we affirm. We agree with the district court that the administrative law judge
(ALJ) did not abuse his discretion in electing not to subpoena King’s tax records, see
Passmore v. Astrue, 533 F.3d 658, 665-66 (8th Cir. 2008) (standard of review);
Yancey v. Apfel, 145 F.3d 106, 113 (2d Cir. 1998) (no abuse of discretion in denying
claimant’s request for subpoena, as ALJ allowed claimant fair and meaningful
opportunity to present her case, and had no indication that subpoenaing witness
would add anything of value to proceedings); and did not otherwise fail to adequately
develop the record, see Lacroix v. Barnhart, 465 F.3d 881, 886 (8th Cir. 2006)
(claimant failed to establish prejudice necessary for reversal due to failure to develop
record, as she presented no evidence suggesting that inquiry would have yielded
information sought). We also find no due process violation, as King had the
opportunity to present arguments at multiple hearings, see Schwandt v. Berryhill, 926
F.3d 1004, 1010 (8th Cir. 2019) (due process requires that parties be afforded
opportunity to present their objections); and find no merit to King’s contention that
the ALJ was biased against her, see Perkins v. Astrue, 648 F.3d 892, 903 (8th Cir.
2011) (claimant must show that ALJ’s behavior displayed clear inability to render fair
judgment).

      The judgment is affirmed.
                     ______________________________




      2
      The Honorable Brian C. Buescher, United States District Judge for the District
of Nebraska.

                                          -2-